As filed with the Securities and Exchange Commission on December 28, 2010 Registration No. 333-165876 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 3 TO FORM S-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES BIGELOW INCOME PROPERTIES, LLC (Exact name of registrant as specified in governing instrument) Missouri 27-1591481 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 4801 Main Street, Suite 1000 Kansas City, MO64112 (816) 983-8000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) CT Corporation System 120 South Central Avenue, Suite 400 Clayton, MO 63105 (314) 863-5545 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Charles Christian Kirley, Esq. Husch Blackwell LLP 4801 Main Street, Suite 1000 Kansas City, MO64112 (816) 983 8000 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of the Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If delivery of this Prospectus is expected to be made pursuant to Rule 434, check the following box.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] This Pre-Effective Amendment No. 3 consists of the following: 1.The Registrant’s revised form of Prospectus in final form (subject to additional comments) dated December 28, 2010, which supersedes all prior versions. 2.Part II, included herewith. 3.Signature, included herewith. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission acting pursuant to said section 8(a), may determine. The information in this Prospectus is not complete and may be changed. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. DATED DECEMBER 28, 2010 Prospectus BIGELOW INCOME PROPERTIES, LLC Up to 5,000,000 Limited Liability Company Shares, $10.00 per Share – Maximum Offering 100,000 Limited Liability Company Shares, $10.00 per Share – Minimum Offering There is a 200 Share - $2,000.00 minimum investment requirement. Bigelow Income Properties, LLC (the “Company”) is a Missouri limited liability company formed December 1, 2009 to engage in the direct acquisition of non-leveraged real estate properties.The Company currently does not own any properties and has not yet committed to any acquisitions. The Company’s primary investment objectives are to: (1) yield a steady rate of return from investments, (2) preserve Shareholder capital, and (3) generate and distribute cash flow from operations to Shareholders. The Offering: Price to Public Selling Commissions (1) Proceeds to Company Per Share N/A Total Minimum N/A Total Maximum N/A (1) No commissions will be paid from proceeds.(2)Until invested or utilized for expenses, all proceeds (including those allocated to reserves) will be invested in Government securities and cash items. There are minimum investor suitability standards.See “INVESTOR SUITABILITY STANDARDS” BEGINNING ON OF THIS PROSPECTUS. The Shares are unlisted and illiquid.The Company plans to pursue a listing as soon as possible.No public market for the Shares exists, and, even if the Shares are ever listed, none may develop. (See 4 G5) Risk Factors:There is a high degree of risk associated with investing in the Shares. An investor should purchase the Shares only if the investor can afford a complete loss of his, her or its entire investment.See “RISK FACTORS” BEGINNING ON OF THIS PROSPECTUS for a discussion of certain factors that should be considered in connection with an investment in the shares offered hereby.The most significant risks include the following: (i) the Company is a “blind pool” issuer, (ii) there is no operating history and no current cash flow from operations, (iii) investors have no management rights and only limited voting rights, (iv) no public market for the Shares exists, and none may develop, (v) investors will be subject to all risks inherent in owning and operating real estate, (vi) there are material income tax risks associated with the offering, (vii) theuse of proceeds as anticipated is not assured and (viii) there are transactions between the Company and its affiliates that may involve conflicts of interest. This offering is self-underwitten, and the Company will use its best efforts to sell the Shares by presenting this Prospectus and any supplemental sales materials identified herein to potential investors and their advisors.No arrangements have been made or agreements reached with anyone to sell the Company’s securities. If this should change, the Company will file an amendment to its registration statement that provides the name(s) of the broker-dealer(s), describes the relationship between the Company and such broker-dealer(s) and identifies the broker-dealer(s) as underwriter(s). Unless terminated on December 31, 2011 for failure to sell $1,000,000 of Shares for cash or in-kind consideration or get the Shares listed on an exchange, the offering will remain open until December 31, 2012.Subscription proceeds will be held in trust for each investor’s benefit by UMB Bank, N.A. until released to the Company.If the Company does not sell $1,000,000 of Shares or get the Shares listed on an exchange prior to December 31, 2011, the Company will stop selling Shares, and each investor’s escrowed funds, including interest, will be returned within ten days.For purposes hereof, the term “exchange” means any recognized securities market or regulated quotation service that displays real-time quotes, last-sale prices, and volume information in over-the-counter equity securities and is intended to include the OTC Bulletin Board and Pink Sheets. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if the Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The use of forecasts in this offering is prohibited. Any representations to the contrary and any predictions, written or oral, as to the amount or certainty of any present or future cash benefit or tax consequence which may flow from an investment in the Shares is not permitted. The date of this Prospectus is December 28, 2010 TABLE OF CONTENTS INVESTOR SUITABILITY STANDARDS 1 Minimum Suitability Standards 1 Suitable Investors 1 Minimum Purchase Amount 2 IRA Investors 2 ERISA Investors 2 Blue Sky Requirements 2 Subscription Agreement Warranties 2 Subscription Procedure 3 RESTRICTIONS IMPOSED BY THE USA PATRIOT ACT AND RELATED ACTS 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 4 PROSPECTUS SUMMARY 4 The Company 4 The Sponsors And Managers 4 Risk Factors 5 Terms of the Offering 6 Policy with Respect to Leverage 6 Estimated Use of Proceeds 7 Compensation of the Directors and their Affiliates 8 Conflicts of Interest 10 Prior Performance Summary 10 Investment Objectives and Criteria 10 Income Tax Considerations 11 Distributions 11 Capital Accounts 11 No Redemption of Shares 11 No Restrictions on Sale and Transfer of Shares 12 Summary of Company’s Operating Agreement 12 ERISA Information 12 Additional Information 13 Subscriptions 13 RISK FACTORS 13 This Is A Blind Pool Offering, So Investors Will Not Have The Opportunity To Evaluate The Company’s Investments Before The Company Makes Them 13 Due To A Lack Of Operating History, Investors Will Not Have The Opportunity To Evaluate The Company’s Prior Performance 13 Investors Will Have No Certainty Regarding A MarketFor The Shares 14 Investors Will Have No Certainty That The Shares Can Be Listed 14 Investors Will Have No Certainty Regarding A Trading Price For The Shares 14 The Price For Shares For The Shares Was Determined Arbitrarily And May Not Reflect The Actual Value Of The Company 14 Investors May Not Rely On Contributions From Management To Provide Capital For The Company 14 Investors Will Have No Certainty Regarding Distributions From The Company 14 There Is No Assurance That Any Investment Will Be Recovered On A Dissolution Of The Company 14 Any Exercise Of Rights Under The Initial Warrant Will Dilute The Equity Position Of And Returns Payable To Other Shareholders 14 The Dilutive Effect of the Initial Warrant Is Not Limited To This Offering And Will Continue Until The Company Has Raised $1,200,000,000 In Capital 15 There Is No Assurance That Any Suitable Investments Will Be Located By The Company 15 If Suitable Investments Are Identified, There May Be Delays in Acquiring Those Investments 15 If Suitable Investments Are Identified, There May Be Reporting Requirements That Prevent Acquiring Those Investments 15 If The Company Is Required To Register Under TheInvestment Company Act, The Company WillNot Be Able To Operate As Anticipated 15 i A Lack Of Detailed Information At The Time Decisions Must Be Made By The Company May Result In Uninformed Decisions By The Company 16 The Specific Independent Advisors, Consultants And Other Third-Party Professionals That The Directors May Rely On In Connection With Their Evaluation Of Proposed Investment Properties Have Not Yet Been Identified, Investors Will Not Have The Opportunity To Evaluate The Company’s Choice Of Such Advisors Prior To Making An Investment 16 Competition For Investors May Prevent The Company From Raising Funds 16 There Is No Assurance Concerning The Company’s Ability To Raise Adequate Funds Or Diversify Its Investments 16 Competition For Properties From Unrelated Parties May Prevent The Company From Making Investments 17 Competition With Affiliates May Reduce Available Properties, Tenants And Purchasers Of Properties 17 Property Management By Affiliates May Result Conflicts Of Interest In Dealing With Tenants 17 Restrictions on Changes in Control May Prevent the Company From Attracting Qualified Management 17 Restrictions On Changes In Control May Prevent The Company From Attracting Investors 18 Economic Trends May Negatively Impact The Company’s Performance 18 Government Policies May Negatively Impact The Company’s Performance 18 The Need To Use Of Leverage May Negatively Impact The Company’s Performance 18 Uninsured Losses May Negatively Impact The Company’s Performance 19 Losses Associated With Casualties May Negatively Impact The Company’s Performance 19 Losses Associated With Condemnations May Negatively Impact The Company’s Performance 19 Any Tenant’s Failure To Pay Rent Will Negatively Impact The Company’s Performance 19 Termination Of Defaulted Leases May Negatively Impact The Company’s Performance 19 Special Purpose Leases May Negatively Impact The Company’s Performance 19 Bankruptcy Proceedings Involving Tenants May Negatively Impact The Company’s Performance 19 Recharacterization Of Net Leases In Bankruptcy As Not “True Leases” Will Negatively Impact The Company’s Performance 19 Participation InJoint Ventures May Negatively Impact The Company’s Performance 20 Risks Associated WithCo-Tenancy Arrangements That Otherwise May Not Be Present In Non-Cotenancy Real Estate Investments May Negatively Impact The Company’s Performance 20 If The Company Incurs Environmental Liabilities, The Company’s Performance Will Be Negatively Impacted 21 Existing Limitations On Director Liability May Limit Investors’ Remedies 21 The Company’s Uncertain Compensation Structure Limits Investors’ Ability To Assess Expected Expenses Of The Company 22 Compensation To Management Will Reduce Distributable Amounts 22 Conflicts Resulting From Time Allocation Could Impair The Company’s Operations 22 Conflicts From Using Same Legal Counsel Could Impair Continuity Of Legal Representation 22 Cash Reserves May Not Be Adequate 22 Dependence On Key Personnel Could Impair The Company’s Operations 22 There Are Potential Tax Risks Associated With Income And LossAllocations That Could Result In Greater Than Anticipated Tax Liabilities 22 There Are Potential Tax Risks Associated With The Disallowance of Deductions That Could Result In Greater Than Anticipated Tax Liabilities 23 There Are Potential Tax Risks Associated With IRS Challenges To Expense Characterizations That Could Result In Greater Than Anticipated Tax Liabilities 23 There Are Potential Tax Risks Associated With Limits On The Deductibility Of Losses That Could Result In Greater Than Anticipated Tax Liabilities 23 There Is A Risk That IRS Audits Of The Company May Trigger Individual Audits That Could Increase Expenses For Investors And That Could Result In Greater Than Anticipated Tax Liabilities 23 There Is A Risk That Certain Investors May Incur UBTI, Which Could Result In Greater Than Anticipated Tax Liabilities 23 There Is A Risk That Tax Law And Policy May Change, Which Could Result In Greater Than Anticipated Tax Liabilities 23 There Is A Risk That The Expense Of Reporting Tax Items On Personal Returns Will Exceed Any Benefits Derived From The Company 23 ii Investors Will Have No Certainty Regarding The Tax Status Of The Company As A Partnership, Which Could Result In Greater Than Anticipated Tax Liabilities 23 Investors Will Have No Certainty Regarding Tax Consequences Of Trading Of Shares, Which Could Result In Greater Than Anticipated Tax Liabilities 24 Classification Of Investors’ Returns As Passive Activity Income May Limit Investors’ Ability To Currently Deduct Losses Or Claim Federal Income Tax Credits Associated With An Investment, Which Could Result In Greater Than Anticipated Tax Liabilities 24 AnIrs Audit Could Result In Adjustments To Company Allocations Of Income, Gain, Loss And Deduction Causing Additional Tax Liability To Shareholders 24 Investments In Real Property Located Outside The United States May Negatively Impact The Company’s Performance 24 Investors Will Have No Certainty That TheCompany’s Shares Will Qualify As “Publicly Offered Securities” Under ERISA, Which Could Result In Greater Than Anticipated Tax Liabilities If They Are Not 25 Section 1031 Tenant-in-Common Transactions May Cause The Company To Incur Additional Expenses And Impair Its Performance 25 Audits Triggered By Section 1031 Tenant-in-Common Transactions May Cause Increased Tax Liability 25 Changes In Tax Law Or Policy Related To Section 1031 Tenant-in-Common Transactions May Cause Such Transactions To Lose Value 26 TERMS OF THE OFFERING 26 USE OF PROCEEDS 28 CAPITALIZATION OF THE COMPANY 30 CAPITAL CONTRIBUTION OF THE DIRECTORS 30 MANAGEMENT 30 Current Director of the Company 31 Post IPO Date Independent Directors 31 Officers 33 Source of Services 33 Terms of Directors of the Company 33 Committees of the Board of Directors of the Company 34 Shareholdings by Insiders 35 Management Decisions 35 Acquisition Process 35 Asset Management 36 Limitations on Liability of Directors and Officers of the Company 36 Standard of Care 36 Indemnification 36 Directors and Officers Insurance 37 Security Ownership of Certain Beneficial Owners and Management 37 Employees 38 Summary of Policies 38 Organizational Chart 40 COMPENSATION OF THE DIRECTORS AND THEIR AFFILIATES 41 Amounts Payable by the Company 41 Management Fee 41 Compensation of the Original Manager 41 Compensation of the Independent Board of Directors 42 Compensation of Officers, Employees and Agents 42 Incentive Participation by Directors and Others in Original Manager 42 Commissions and Other Transaction-Based Payments to Insiders 43 FEES AND COMPENSATION ARRANGEMENTS WITH NONAFFILIATES 44 CONFLICTS OF INTEREST 44 Conflicts Arising as a Result of The Company’s Directors’ Legal and Financial Obligations to Other Enterprises 45 Conflicts Arising From The Company’s Directors’ Allocation of Time Between Us and Other Activities 45 All Amounts Paid to Directors by the Company Will Affect the Rate of Return Payable to Investors 45 iii Choice of Acquisitions and Loans by Directors 46 Potential Conflicts if The Company Sells Company Assets to a Director or Its Affiliates 46 Potential Conflicts if The Company Purchases Company Assets From a Director or Its Affiliates 46 Lack of Separate Legal Representation 46 FIDUCIARY RESPONSIBILITY OF THE COMPANY’S DIRECTORS 46 Present State of the Law 47 Exculpation 47 Indemnification 47 PRIOR PERFORMANCE SUMMARY 48 INVESTMENT OBJECTIVES AND CRITERIA 48 General 48 Acquisition and Investment Policies 49 Investments in Real Property 50 Acquisition Criteria 52 Terms of Leases and Tenant Creditworthiness 53 Joint Venture Investments 54 Participation InJoint Ventures May Negatively Impact The Company’s Performance 54 Section 1031 Tenant-in-Common Transactions 54 Borrowing Policies 54 Disposition Policies 54 Disclosure Policies with Respect to Future Probable Acquisitions 55 Investment Limitations 55 Investment Limitations to Avoid Registration as an Investment Company 56 Change in Investment Objectives and Limitations 56 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 56 Overview 56 Liquidity and Capital Resources 56 Expenses Incurred and Reimbursement Obligations 57 Results of Operations 57 Proceeds of Sales 57 INCOME TAX CONSIDERATIONS 57 General Considerations 57 Classification as a “Partnership” 58 Shareholders, Not Company, Subject to Tax 59 Taxable Year and Method of Accounting 59 Individual Tax Returns 60 Basis” Limitation on Losses 60 At Risk” Limitation on Losses 60 Limitations on Deductibility of Passive Activity Losses 60 Limitations on Deductions 61 Deductibility of Fees and Other Expenses 62 Start-Up Expenditures 62 Construction Expenses 63 Allocations of Income and Losses 63 Adjustment to Capital Accounts 65 Tax Consequences of Contribution of Property 65 Treatment of Cash Distributions from the Company 66 Treatment of Gain or Loss on Disposition of Shares 66 Issuance of Additional Shares 68 Treatment of Gain or Loss on Sale of Property 68 Installment Sales 69 Installment Sales – Imputed Interest 70 Sale-Leaseback Transactions 70 Depreciation of Properties 71 Special Depreciation Rules for Tax-Exempt Use Property 72 iv Section 754 Election 73 Alternative Minimum Tax 74 Termination of Company for Tax Purposes 74 Tax Returns and IRS Audits 74 Federal Tax Penalties and Interest 75 Penalty for Negligence or Disregard of Rules or Regulations 75 Valuation Misstatement Penalty 75 Substantial Understatement Penalty 75 Reportable Transaction Understatement Penalty 75 Profit Motive 77 Investments in the Company by Qualified Plans and IRAs 77 Excess Business Holdings 79 State and Local Taxes 79 Social Security Benefits and Self-Employment Tax 80 NECESSITY OF PROSPECTIVE SHAREHOLDERS OBTAINING PROFESSIONAL ADVICE 80 DESCRIPTION OF SHARES 80 The Offering 80 Issuance of Shares 81 Market for Shares 81 Transfer Agent and Registrar 81 Additional Classes and Series of Shares 81 Distribution Policy 81 Voting Limitations 82 Restricted Changes in Control Provisions 82 Control By the Original Shareholder 83 Staggered Board of Directors 83 Number of Directors; Removal; Filling Vacancies 83 Inability to Incur Acquisition Debt 84 Initial Warrant 84 Any Exercise Of Rights Under The Initial Warrant Will Dilute The Equity Position Of And Returns Payable To Other Shareholders 84 Registration of Initial Warrant Shares 84 Sales of Shares by Affiliates 84 Restrictions on Roll-Up Transactions 84 SUMMARY OF LIMITED LIABILITY COMPANY OPERATING AGREEMENT 85 Limited Liability of Members 85 Voting Rights of the Members 86 Capital Contributions 87 Capital Account 87 Rights, Powers and Duties of Directors 87 Limitations on Borrowing 87 Distribution Policy 87 Meetings of Members 88 Offering Expenses 88 Administrative Expenses 88 Operating Expenses 88 Accounting and Reports 89 Tax Returns, Regulatory and Administrative Reports 89 Restrictions on Transfer 90 Withdrawal by a Director 90 Removal of a Director 90 Term of Company 90 Winding Up 90 Amendment 91 PRIVACY POLICY 91 Collection of Investor Information 91 Disclosure of Investor Information 91 v Security of Member Information 92 PLAN OF DISTRIBUTION 92 No Finders To Be Utilized 92 No Payments to Finders 92 Unsolicited Orders 92 No Commitment to Purchase or Sell 92 No Financing of Purchases 92 Sales by the Company 93 Suitability Requirements 93 Investments by IRAs and Qualified Plans 93 Subscription Process 93 Subscription Escrow Account 94 HOW TO SUBSCRIBE 95 SUPPLEMENTAL SALES MATERIAL 96 LEGAL PROCEEDINGS 96 LEGAL MATTERS 96 EXPERTS 96 ADDITIONAL INFORMATION 97 GLOSSARY OF TERMS 97 INDEX TO FINANCIAL STATEMENTS F-1 EXHIBIT A - FORM OF SUBSCRIPTION AGREEMENT AND POWER OF ATTORNEY
